Maeshall, J.
The judgment must be affirmed. It turned on a question of power. Sec. 1319, Stats. (1898), gives the county board of a county, under specified conditions, competency to levy a tax on all the taxable property thereof for the purpose of paying one half the cost of constructing a town bridge. The dominant conditions are: (a) the town-must first provide one half the cost of the bridge; (b) before proceeding to contract for the work the town must file its petition with the county board setting forth the fact as to its having proceeded as aforesaid, and others specified; (c) the county board must act upon such petition, granting the same if it satisfies all calls of the statute, and at the same time áp-point two of its members to act as commissioners with the town board in letting, inspecting, and accepting the work.
Thus it will be seen no such thing as was contemplated in-this instance, is within the statute. No áuthority is conferred thereby to levy a general county tax to aid in erecting-a town bridge after its construction, and except concurrent with appointment by the county board of two of its own mem*193bers to represent tbe county in respect to administering tbe matter inclusive of making tbe agreement for tbe erection.
Tbe statute goes quite to tbe limit of power to levy taxes upon one of a group of subdivisions of tbe state forming a major public corporation for tbe benefit of a minor one. Eor that reason, as well as on general principles, tbe extent of tbe power must be regarded as measured by tbe precise terms of tbe law. No equitable considerations will warrant tbe court in coercing tbe county to go further tban tbe written specifications prescribed by tbe legislature.
By the Court. — Tbe judgment is affirmed.